IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

THOMAS NOLAN, SUCCESSOR                  NOT FINAL UNTIL TIME EXPIRES TO
TRUSTEE OF THE EARLENE S.                FILE MOTION FOR REHEARING AND
NOLAN GRANTOR TRUST                      DISPOSITION THEREOF IF FILED
U/T/A 12/17/04,
                                         CASE NO. 1D15-2904
      Petitioner,

v.

CYNTHIA N. STEPHENS AND
BARRY E. DICKSON, JR., IN RE:
THE GUARDIANSHIP OF
EARLENE S. NOLAN, AN
ALLEGED INCAPACITATED
PERSON,

      Respondents.

___________________________/

Opinion filed July 21, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Robert O. Beasley and Phillip A. Pugh of Litvak Beasley & Wilson, LLP,
Pensacola, for Petitioner.

John Glassman and Lois B. Lepp, Pensacola, for Respondents (no appearances).




PER CURIAM.

      Petitioner seeks certiorari review of Order Denying Motion to Dismiss Petition

to Determine Incapacity and an Order Approving Emergency Petition to Continue
Trial. Petitioner has failed to demonstrate that the order results in irreparable harm that

cannot be adequately remedied on appeal following rendition of a final order.

Accordingly, the petition is dismissed.

ROBERTS, C. J., THOMAS and RAY, JJ., CONCUR.




                                            2